Citation Nr: 9926544
Decision Date: 09/16/99	Archive Date: 12/06/99

DOCKET NO. 94-42 117               DATE SEP 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Diego, California

THE ISSUE

Entitlement to a Home Improvement and Structural Alteration (HISA)
grant for the cost of a therapeutic bathtub and bathroom
renovations.

(The issues of entitlement to service connection for the residuals
of dental trauma, entitlement to service connection for the
residuals of hepatitis B, entitlement to service connection for the
residuals of a left corneal abrasion, entitlement to service
connection for an upper respiratory disorder, other than sinusitis,
entitlement to service connection for sinusitis, and entitlement to
an increased (compensable) disability evaluation for the residuals
of a fracture of the left zygoma are the subjects of separate
decisions.)

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel

INTRODUCTION

The veteran retired in August 1992 after 20 years of active
service.

This appeal arises from a determination of the Medical
Administration Service (MAS) of the Department of Veterans Affairs
Medical Center (VAMC) in West Palm Beach, Florida. The veteran's
claims folder was transferred to the regional office (RO) in San
Diego, California, in 1996.

At his hearing before a Member of the Board of Veterans' Appeals
(Board) in March 1999, the veteran submitted additional medical
evidence, along with a statement waiving RO consideration of this
additional evidence. Accordingly, the evidence has been considered
by the Board in this decision.

FINDINGS OF FACT

1. In 1995, Department of Veterans Affairs (VA) clinical staff
determined that there is no medical necessity for the home
installation of a therapeutic bathtub and bathroom renovations.

2 - 

2. The decision as to whether a home therapeutic bathtub is a
medical necessity, which is a prerequisite to establishing
entitlement to HISA benefits, involves a decision as to the "need
for and appropriateness of specific types of medical care and
treatment."

CONCLUSION OF LAW

The Board lacks Jurisdiction over the appeal for entitlement to a
HISA grant for the i cost of a therapeutic bathtub and bathroom
renovations. 38 U.S.C.A. 511, 1710, 1717, 7104 (West 1991 & Supp.
1999); 38 C.F.R. 17.150, 20.101 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a July 1995 statement, the veteran's chiropractor reported that
the veteran had been under his care for the treatment of injuries
related to an automobile accident. The chiropractor noted that he
had recommended either the use, or purchase and use, of a
whirlpool/Jacuzzi for the relief of the veteran's symptoms.

In an August 1995 decision, the HISA Committee disapproved the
veteran's request for a HISA grant. It was noted that the veteran's
compensable service-connected disabilities included hemorrhoids,
evaluated as 20 percent disabling; back strain, evaluated as 10
percent disabling; and limited motion of the cervical spine,
evaluated as 10 percent disabling. It was further noted that a
portable unit would be furnished.

The MAS notified the veteran of the decision in an August 1995
letter. It was noted that the Committee had determined that the
veteran's claim was related to injuries sustained in an automobile
accident rather than a service-connected disability. The

3 - 

veteran was advised that a portable Jacuzzi would be furnished
after he obtained a prescription from his primary care provider.

After the veteran filed a notice of disagreement in August 1995,
the HISA Committee again reviewed the veteran's claim, but
continued to disapprove his request. The Committee decision
included a notation of "passive modality" and determination that
the veteran would benefit therapeutically from the use of a
portable unit.

In an October 1995 memorandum to the Acting Chief of the MAS, an
MAS HISA representative reported that the HISA Committee had
disapproved the veteran's claim in August 1995 based on non-medical
necessity. It was noted that the following sentence from the
notification letter constituted an unfortunate choice of words:
"Your present claim was determined to be related to an Automobile
Accident rather than a service connected disability/condition." The
representative stated that the Committee's second review of the
case, which had included a review of medical records from two
VAMCS, had led to its support of the original denial, based on
passive modality and non-medical necessity.

VA clinical records reveal that, in September 1995, it was noted
that the veteran was to be referred to the orthopedic unit for
further management of neck and back pain, for which he took
ibuprofen. It was further noted that the veteran was to be referred
for whirlpool treatment for neck and back pain, which had been
recommended by his chiropractor in July 1995.

In the October 1995 statement of the case, it was noted that the
veteran's claim had been denied because his medical condition had
been characterized as passive modality by clinical staff, and that,
therefore, there was no medical necessity for the items that he had
requested.

In a March 1999 statement, the veteran's chiropractor opined that
the opportunity to receive a water massage with a pulsator would be
beneficial for treating the veteran's injuries.

4 - 

At his March 1999 hearing before a Member of the Board, the veteran
testified that no VA physician had prescribed water or massage
therapy for him. The veteran stated that, if physical therapy had
been offered to him, he would not have been able to take advantage
of it because of time constraints. He reported that he had turned
down VA's offer.of a portable Jacuzzi because he felt that he
needed a larger unit. He testified that no one at the VA hospital
where he was seeking treatment for his back disability had
recommended or prescribed home hydrotherapy.

II. Analysis

The veteran contends that he is entitled to a HISA grant for the
cost of installing a therapeutic bathtub and bathroom renovations
that would afford him home treatment of his service-connected back
and neck disabilities. At the time of the initial denial of his
claim by the MAS, the veteran lived in Florida and his application
was based on renovations that would have been necessary in his
Florida home. The veteran now lives in California, where he also
wishes to install a therapeutic bathtub.

According to the pertinent law and regulations, as part of the
medical services furnished to veterans with a service-connected
disability (see 38 U.S.C.A. 1710(a)), the Secretary may furnish
home health services where the Secretary finds such services to be
necessary or appropriate for the effective and economical treatment
of the veteran's disability. 38 U.S.C.A. 1717(a).

Home health services may include reimbursement for improvements or
structural alterations to any setting in which the veteran is
residing. 38 U.S.C.A. 1717(b). In addition, VA regulations provide
that prosthetic and similar appliances, including therapeutic and
rehabilitative devices, may be purchased for any veteran "upon a
determination of feasibility and medical need." 38 C.F.R. 17.150.
If provided as part of outpatient care, the appliances must
constitute a necessary part of the outpatient care for which the
veteran is eligible under 38 U.S. C.A. 1712 and

5 - 

38 C.F.R. 17.93 (or a necessary part of outpatient care authorized
under 17.94). 38 C.F.R. 17.150(a).

Relevant instructions provide that veterans may be eligible for a
HISA grant which is found to be necessary to ensure the
continuation of treatment or to provide access to the home or to
essential lavatory and sanitary facilities. M-1, Part 1, Chapter
16, 16.68(b) (1993). Medical eligibility for such benefits will be
determined and documented by a physician. M-1, Part 1, Chapter 16,
16.69(a)(3) (1993). An HISA Committee will review all VA Forms 10-
013 from legally eligible veterans for specific home improvements
or structural alterations for determination and documentation of
medical eligibility in acquiring home improvement and structural
alterations. M-1, Part 1, Chapter 16, 16.71(d) (1993).

In this case, to receive the HISA benefit, the veteran must first,
of course, be legally eligible for VA home health services. Service
connection is in effect for several disabilities, including back
strain and limited motion of the cervical spine. Thus, the veteran
is legally eligible for VA home health services. See 38 U.S.C.A.
1717(a).

The question of whether the veteran is entitled to payment for the
installation of a therapeutic bathtub and bathroom renovations,
therefore, depends on a determination of feasibility and medical
need. See 38 U.S.C.A. 1717 and 38 C.F.R. 17.150.

In the statement of the case, which was furnished to the veteran in
October 1995, the MAS informed him that his claim for a HISA grant
was denied because his medical condition had been characterized as
passive modality by clinical staff, and that, therefore, there was
no medical necessity for the items that he had requested. Medical
evidence demonstrated, therefore, that the veteran did not need
improvement or structural alterations to treat his service-
connected disorders. See M-1, Part 1, Chapter 16, 16.68(b).

6 -


The fact that the basic question in this case depends upon medical
judgment raises the issue of whether the Board has jurisdiction to
review the decision of the MAS. Generally, the Board has appellate
jurisdiction to review questions of law and fact in claims for VA
benefits. 38 U.S.C.A. 511, 7104; 38 C.F.R. 20.101(a).

The Board's appellate jurisdiction extends to questions of
eligibility for hospitalization, outpatient treatment, and nursing
home and domiciliary care; for devices such as prostheses, canes,
wheelchairs, back braces, orthopedic shoes, and similar appliances;
and for other benefits administered by the Veterans Health
Administration. Medical determinations, such as determinations of
the need for and appropriateness of specific types of medical care
and treatment for an individual, are not adjudicative matters and
are beyond the Board's jurisdiction. Typical examples of these
issues are whether a particular drug should be prescribed, whether
a specific type of physiotherapy should be ordered, and similar
judgmental treatment decisions with which an attending physician
may be faced. 38 C.F.R. 20.101(b).

As noted previously, it is not disputed that the veteran is
"legally eligible" for VA home health services. In fact, the
veteran was offered the use of a portable whirlpool unit for his
home if he provided a prescription from his primary care physician.
However, the present case essentially turns on the issue of whether
the veteran is "medically eligible" for HISA benefits in the form
of a therapeutic bathtub and bathroom renovations to treat his
service-connected disabilities in his home. "Medical eligibility"
for HISA benefits is determined and documented by a physician. M-1,
Part 1, Chapter 16, 16.69(3). With respect to the issue of medical
eligibility for specific HISA benefits, the Board notes that the
decision as to whether a home therapeutic bathtub is a medical
necessity involves a decision as to the "need for and
appropriateness of specific types of medical care and treatment."
See 38 C.F.R. 20.101(b). Since the finding of medical necessity is
a prerequisite to establishing the veteran's medical eligibility
for the home therapeutic bathtub and accompanying bathroom
renovations, this is not an adjudicative matter and is beyond the
Board's jurisdiction. Id.

- 7 -                                                             
   
That is, because the Board does not have jurisdiction to review
medical determinations, it lacks jurisdiction over the appeal for
entitlement to an HISA grant for the cost of a therapeutic bathtub
and bathroom renovations. The appeal must be dismissed.

The Board notes, parenthetically, that even if it did have
jurisdiction over the subject matter at issue, the claim would
remain denied. VA clinical staff determined that there was no
medical necessity for the home installation of a therapeutic
bathtub and bathroom renovations. In support of his claim, the
veteran has presented statements from two chiropractors, neither of
which demonstrates that a medical necessity for the requested HISA
benefits exists. One noted simply that he had recommended either
the use, or purchase and use, of a whirlpool/Jacuzzi for relief of
the veteran's symptoms. The second chiropractor merely opined that
the opportunity to receive a water massage with pulsator would be
beneficial for treating the veteran's injuries. The MAS offered the
veteran a portable unit for his therapeutic benefit, but he chose
not to pursue the offer. In light of the clinical staff s medical
determination, along with the lack of medical evidence that the
requested items are medically necessary for the treatment of the
veteran's service-connected disabilities, the HISA Committee
properly concluded that the veteran was not eligible for a HISA
grant for the cost of a therapeutic bathtub and bathroom
renovations.

ORDER

The appeal for a HISA grant for the cost of a therapeutic bathtub
and bathroom renovations is dismissed.

Steven L. Keller 
Member, Board of Veterans' Appeals

8 -


